Title: From George Washington to Samuel Huntington, 15 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            New Windsor Jany 15th 1781
                        
                        The unhappy Mutiny of the Non Comd & Privates of the Pensylvania line—the perplexed state of Affairs
                            in this quarter—the distressed condition of the Troops at West Point and in the vicinity of it, on acct of Provision
                            & some essential articles of cloathing—combined with other embarrassments of less importance, have engrossed my
                            whole time and attention; and must be offered as an apology for not complying sooner, with the order of Congress of the
                            1st inst. inclosed in your Excellency’s Letter of the Second; relative to the expediency of removing the French Troops to
                            Virginia.
                        Congress being no stranger to the blockade of the French Squadron at Rhode Island, must have had in
                            contemplation a land March of the French army to the above State. To which the Season, length of the way, badness of the
                            Roads, difficulty of Transportation, and possibly want of covering in a good Military position, when there—The expectation
                            of the second division, and the arrangements which are made in consequence by the French General, might be offered as
                            weighty objections by Auxiliary Troops against the measure—But as Congress have been pleased to
                            ask my opinion of the expediency of it, I think it a duty incumbent on me to add, that it is not agreeable to the
                            Sentiments (perhaps to the orders) of the Officers commanding the Land and Naval force at Rhode Island to seperate, while
                            the latter is awed by a superior Marine—The experiment has already been tried.
                        I shall act to the best of my judgment, in a further exchange of Prisoners and will carry the crews of
                            Congress into effect, as far as I am able.
                        Proper attention has been paid to such Officers of the Continental lines (who are under my immediate command)
                            as now are, or have been prisoners with the enemy, in making the new arrangement of the Army; And I have no doubt but
                            equal regard will be had to those in the Southern Army—I shall write to General Greene on this head—and will transmit him
                            a copy of the Resolve of the first, explaining the sense of Congress on this matter.
                        In my last of the 6th, I communicated the Reasons which prevented my departure for Morris Town upon the first
                            information I received of the Revolt of the Pensylvania line; and the Contingencies on which my going thither, then
                            depended—I found notwithstanding my utmost exertion, and all the Aid I could derive from the
                            Governor of this state, that I could only supply the Garrison from day to day with Provisions. That it was a doubtful
                            point, tho’ the Troops appeared tolerating quiet in this quarter, how far they were to be depended upon in a serious and
                            sperited attempt to quell others, whose declared intention was to seek redress of these grievances, of which they
                            themselves participated and were constantly complaining—while the propriety of weakening the Garrison—supposing the utmost
                            reliance was to be had on them—without Provisions in the Magazine—or works—was not less questionable.
                        On the other hand, all authority in the Officers of the Pensylvania line over their Men being at an end, and
                            the influence of those who remained with them employed to no purpose, I was convinced, that the unhappy precedent they had
                            set, and the shock which discipline had received by the Revolt, would only be increased by my appearance among them
                            without the means of enforcing obedience; the necessity of doing which, for the support of Military authority, was so
                            essential, as to be attempted at almost every hazard—but to choose for the best in such perplexing circumstances I was
                            driven to was not very easy. Ultimately however, I determined to prepare a detachment of a thousand Men, and directed
                            General St Clair (who was at Morris town) to proceed immediately to the Committee of Congress at Trenton, and if matters
                            were not settled—or in their opinion, in a favourable train for it—to make the ulterior arrangements for Militia with Mr
                            President Reed and Governor Livingston, that, with their assistance the detachment from hence might be enabled to act
                            effectually—Thus the matter stood when a letter from the Comee advised me that the business was likely to be accomodated
                            to mutual satisfaction.
                        It would be happy for us, and favourable to the probable operations of next Campaign, if instead of living
                            chiefly upon the Supplies of this State, they, & those of Jersey, could be held as a kind of reserve Magazine.
                        I have this Inst. been honor’d with the receipt of Your Excellencys favor of the 6th and its
                            inclosures—& shall give the earliest attention to the business referred to me. With the highest respect I have the
                            honor to be Your Excellency’s Most Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                    